Opinion by
White, P. J.
§ 277. Railroad company; need not fence against dogs as “stock.” This was a suit by appellee against appellant for damages for negligently killing a dog. The evidence shows that a train going west pulled in on a side-track and stopped to unload some freight, and after the train had stopped the dog went under it. The conductor saw the dog go under the car, and, after unloading the freight, signaled the engineer to pull out, and the cars ran over the dog and killed it. A dog is not ‘ ‘ stock,” within the meaning of article 4245, Revised Statutes, and hence railroads are not required to fence against that character of animals. No such negligence is shown as would entitle appellee to recover of appellant in this case, and the judgment is reversed and the cause remanded.
Reversed and remanded.